Citation Nr: 1544474	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  03-20 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Entitlement to a rating in excess of 10 percent for residuals of fractures of the right superior ischiopubic ramus and both inferior ischial rami, to include myofascial pain syndrome, from October 21, 2005 forward (pelvic fracture).

2. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, PI



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board denied the claim in a September 2006 decision.  The Veteran appealed, and the Court of Appeals for Veterans Claims (CAVC) vacated and remanded the Board decision on the issue listed above.  The Board remanded the issue six subsequent times.  In April 2006, the Veteran testified before a Veterans' Law Judge who no longer works for the Board.  The Veteran elected to have a second hearing, which took place with the undersigned in October 2014.  Hearing transcripts have been associated with the file and reviewed.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence shows pain in the left leg but no limitation of motion, defects in the hip joint, ankylosis, or objective symptoms of radiculopathy.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of the pelvic fracture have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 , 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5299-5255 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In April 2004 and October 2009, the RO sent the Veteran letters, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although sent after the initial rating decision, the October 2009 letter explains how ratings and effective dates would be assigned.  The letter was received prior to the most recent adjudication by the RO, and the Veteran has demonstrated an understanding of the evidence needed to prove his claims.  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the residuals of the pelvic fracture in October 2005, July 2009, May 2010, October 2011, and July 2015.  There is no assertion or indication that these examinations were inadequate.  Rather, the examiners discussed current symptoms and impairment and addressed the rating criteria.  

Following the Board's remand directives, the AOJ obtained an additional VA examination for residuals of the pelvic fracture.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the April 2006 and October 2014 hearings, the Veterans' Law Judges identified the issues and sought evidence concerning the Veteran's symptoms, impairment, and treatment to determine whether all relevant records had been obtained.  Their questions were designed to elicit testimony as to the elements needed to substantiate the claims.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his statements credible as they are detailed and consistent.

The residuals of the Veteran's pelvic fracture have been rated under Diagnostic Code 5299-5255.  Diagnostic Code 5299 signifies that the Veteran's symptoms did not fit completely within a specific diagnostic code but instead are rated by analogy.  Diagnostic Code 5255 addresses femur impairment with malunion and allows for a 10 percent rating with slight knee or hip disability, a 20 percent rating with moderate knee or hip disability, and a 30 percent disability with marked knee or hip disability.  38 C.F.R. § 4.71a.  Diagnostic Code 5255 also provides for higher ratings for fracture of the shaft or anatomical neck of the femur with nonunion or fracture of the surgical neck of the femur with false joint.  Id.   

Diagnostic Code 5250 allows for ratings based on ankylosis in the hip joint.  38 C.F.R. § 4.71a.  Diagnostic Code 5251 allows for a single, 10 percent disability for thigh extension limited to five degrees.  Id.  Diagnostic Code 5252 allows for a 10 percent rating if thigh flexion is limited to 45 degrees, 20 percent if thigh flexion is limited to 30 degrees, 30 percent if thigh flexion is limited to 20 degrees, and 40 percent if thigh flexion is limited to 10 degrees.  Id.  Diagnostic Code 5253 allows for ratings for thigh impairment with limitation of abduction, adduction, or rotation.  Id.  Finally, Diagnostic Code 5254 provides for an 80 percent rating for hip flail joint.  Id. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations should, if feasible, be expressed in terms of the degree of additional loss motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Board has reviewed the record and finds that the criteria for a rating in excess of 10 percent for residuals of a pelvic fracture have not been met from October 21, 2005 forward.  See 38 C.F.R. § 4.71a.

The evidence shows pain in the left hip and leg but no union problems at the joint, limitation of motion, or ankylosis.  The October 2005 examiner recorded pelvic pain three to four times a month and increased pain with activity, but in the absence of pain, the Veteran had no symptoms referable to his pelvis.  At the April 2006 Board hearing, the Veteran reported leaning to one side when he walked and not being able to flex his hip very far without pain.  He continued to report pain symptoms.   At the July 2009 examination, the examiner noted complaints of pelvic pain and left lower extremity atrophy and burning associated with numbness from low back radiculopathy.  The examiner recorded tenderness and a stiff leg gate with use of a cane, but no bone disease or effect on daily activities.  The Veteran reported only being able to stand about three to four minutes.  Despite this report, he continued to work in a physically-demanding warehouse job until December 2013.  See October 2014 Board hearing.           

At the May 2010 examination, the examiner noted that the Veteran described radicular symptoms and reported difficulty with prolonged standing and walking.  He was able to perform activities of daily living but had difficulty with household chores and missed work about three to four times a month because of flare-ups requiring bedrest for his back and pelvis.  The May 2010 examiner recorded full range of motion in the hip joints, no malunion, nonunion, or false joint, and no leg length discrepancy.  He noted tenderness and an antalgic gait with stiff left leg.  The October 2011 VA examiner recorded full range of motion in the hip joint with no objective evidence of pain during testing.  He further found no abnormalities, malunion or nonunion of the joint, leg length discrepancy, arthritis, or ankylosis.  The examiner explained that no joints were affected by the pelvic fractures and myofascial pain syndrome is the only residual of the service-connected fracture.  An x-ray report from October 2013 found no fracture, dislocation, or significant interval change and hip joint spaces maintained and unchanged.  The July 2015 examiner found no current disability associated with the 1974 pelvic fracture noting that x-rays were normal with complete healing.  The examiner recorded full, normal range of motion in the hip joint and no flare-ups, ankylosis, arthritis, malunion or nonunion of the femur, flail joint, or leg length discrepancy.

At the October 2014 Board hearing, the Veteran reported daily pain, less mobility with use of a cane, and swollen knees.  He also noted some functional limitations, such as needing help with daily activities, not being able to care for a lawn, not being able to stand for long periods, or drive for more than about 25 minutes.  The undersigned observed the Veteran to be in pain.  The Board appreciates the level of pain the Veteran experiences and the impact he reports on his functioning.  The 10 percent rating assigned compensates for the associated pain.  See DeLuca, 8 Vet. App. at 202; 38 C.F.R. § 4.59.  However, the Veteran's symptoms do not meet the criteria for a higher rating.  All examiners recorded full, normal motion in the hip joint based on flexion, extension, abduction, adduction, and rotation of the thigh.  There is also no evidence of femur impairment with malunion, nonunion, or joint problems.  The x-ray reports show a normal joint and bones with fully healed fracture.  All the examiners concluded that there were no problems with union in the joint, flail joint, false joint, or leg length discrepancy.  Finally, all examiners indicated negative findings for ankylosis.  As such, the Veteran could not receive a rating in excess of 10 percent under any of the Diagnostic Codes for the hip and thigh.  See 38 C.F.R. § 4.71a, DC 5250-5255.

The Veteran has degenerative disc disease in his low back, which is not service-connected.  See VA examinations.  The degenerative disc disease causes radiculopathy pain in his legs.  See id.  The VA examiners in May 2010 and October 2011 could not determine without resort to speculation whether the non-service-connected back disability or the service-connected pelvic fracture caused the pain symptoms.  Because the symptoms cannot be medically associated with one disability over the other, the Board will consider all of the Veteran's pain symptoms as caused by the service-connected pelvic fracture.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Nevertheless, the Veteran's 10 percent disability considers his pain symptoms, and a second award of 10 percent for pain would be impermissible pyramiding.  See Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.14.  The Board notes the Veteran's reports of flare-ups and having to miss work because of pain.  He generally reported flare-ups, bedrest, and missed work as associated with the low back disability and not only in the context of the left leg/hip.  The radiculopathy effects of the back on the leg may be considered as part of the disability because they could not be separated.  See Mittleider, 11 Vet. App. 181.  However, other low back symptoms, like flare-ups and missing work, are not appropriate for consideration, because the back disability is not service connected.  

The evidence does not show any other impairment of the legs.  In the October 2011 spine examination, the examiner recorded full muscle strength in the hips, knees, and ankles, normal reflexes, and a normal sensory exam.  The examiner noted moderate pain in the left lower extremity but no other signs or symptoms of radiculopathy.  The Board notes that some of the Diagnostic Codes for nerves affecting the lower extremities allow for a 20 percent rating for moderate incomplete paralysis.  38 C.F.R. § 4.124a.  However, the introduction to that section explains that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  Here, the only symptom is pain; there is no objective evidence of sensory or functional impairment.  Thus, the 10 percent rating is most appropriate for any nerve paralysis associated with the pelvic fracture.  See 38 C.F.R. § 4.124a.  Again, a separate rating for pain arising from radiculopathy would be duplicative of the rating already assigned.  See Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.14.    

The Board has considered all analogous codes in compliance with Schafrath, but the residuals of the pelvic fracture could not receive higher ratings.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The evidence does not show limitation of motion, union problems at the hip joint, or moderate paralysis.  See 38 C.F.R. §§ 4.71a, 4.124a.  The symptoms were generally the same throughout the period on appeal such that staged ratings are not necessary.  See Hart, 21 Vet. App. at 509-10.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the residuals of the Veteran's pelvic fracture are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address limitation of motion and functional impairment.  The associated case law considers the effects of pain.  The Veteran did not report any other symptoms related to these disabilities.  As such, referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider, 11 Vet. App. at 181, there are no additional disabilities that have not been attributed to a specific service-connected disability.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.


ORDER

A rating in excess of 10 percent for residuals of a pelvic fracture is denied.


REMAND

At the October 2014 hearing, the Veteran indicated that he had to stop working due to his pelvic fracture residuals.  Thus, the claim for TDIU is inferred in this case.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The AOJ has not yet considered this disability and should do so with any appropriate notice and assistance. 

Accordingly, the case is REMANDED for the following action:

1. Complete any appropriate notice and assistance for TDIU.  Then, adjudicate the Veteran's TDIU claim.
 
2. Return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


